Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 (lines 12-13) and 11 (lines 11-12) recite “in response to determining a first user is in a second physical location” and should be replaced with “in response to determining that a first user is in a second physical location”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “such that” in lines 6 and 11 and “so that” in line 10. It is unclear which elements after “such that” or “so that” are intended purpose of the claimed system and which elements after “such that” or “so that” are actual functions of the claimed system. The device claim 1 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity for the structures of the claimed apparatus.
Claim 11 recites “so that” in line 9 and “such that” in line 10. It is unclear which elements after “such that” or “so that” are intended purpose of the claimed method and which elements after “such that” or “so that” are actual steps of the claimed method. The device claim 1 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity for the steps of the claimed process.
All other claims depend on claims 1 and 11 and are therefore rejected on the same ground as claims 1 and 11.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Basso et al., US 20160249100 A1, published on 2016-08-25, hereinafter Basso.  
Leppanen et al., US 20210157406 A1, published on 2021-05-27, effectively filed on 2018-07-04, hereinafter Leppanen.  
Sands et al., US 20130208103 A1, published on 2013-08-15, hereinafter Sands.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 102 as being anticipated by Basso.
Regarding claim 1, Basso discloses a system configured to present content seamlessly across multiple distinct physical locations, (Figs. 1-4) the system comprising: 
one or more physical processors (Figs. 1 and 4) configured by machine-readable instructions (Fig. 1, [0017, 0054-0055]) to: 
effectuate presentation of content on different content devices that are physically present in different physical locations based on presence of one or more users in individual ones of the different physical locations, (Figs. 2 and 5-6, [0041-0045]) such that the content is presented on an individual content device that corresponds to a user's physical presence in an individual physical location, (204 of Fig. 2) and presented on other ones of the different content devices as the user's physical presence changes to other ones of the different physical locations (208-210 of Fig. 2) so that the user can interact with the content on the different content devices while moving through the different physical locations, (Figs. 5-6) such that: in response to determining a first user is in a second physical location following a first physical location, effectuate operation of a content device physically present in the second physical location, (206-210 of Fig. 2) wherein the operation of the content device includes effectuating presentation of first content that was previously interacted with by the first user on a first content device in the first physical location. (208-210 of Fig. 2 and [0042, 0045])
Regarding claim 3, Basso discloses the system of claim 1, wherein effectuating operation of the content device in the second physical location includes obtaining information conveyed by output signals generated by the content device in the second physical location. ([0042, 0045])
Regarding claim 5, Basso discloses the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: determine a trajectory of the first user; and predict a subsequent physical location in which the first user may be located after the second physical location. (“[0032] … establishing and updating patterns of location changes based on usage history and current location data coming from a sensor network, anticipating when the user is likely to change to a second location”. The claimed “subsequent physical location” is interpreted as the disclosed “second location” and the claimed “second physical location” is interpreted as the location before the disclosed “second location” such as a current location.)
Regarding claim 6, Basso discloses the system of claim 5, wherein the one or more physical processors are further configured by the machine-readable instructions to: queue the first content to be presented on a subsequent content device physically present in the subsequent physical location; and/or effectuate presentation of the first content on the subsequent content device prior to the first user being in the subsequent physical location. (“[0032] … anticipating when the user is likely to change to a second location, and adapting the media content for playback in advance of the user moving to the second location.”)
Regarding claim 7, Basso discloses the system of claim 1, wherein the content device includes a capture device. ([0042]: location sensors 514 and 518)
Regarding claim 8, Basso discloses the system of claim 1, wherein the different physical locations comprise different rooms of a building. ([0023]: rooms in a house. [0027]: a user's movement throughout a building.)
Regarding claim 9, Basso discloses the system of claim 1, wherein the content device includes one or more of a camera, a television, or a gaming console. (Fig. 6. [0043-0045]: television.)
Regarding claim 10, Basso discloses the system of claim 1, wherein the first user interacting with the first content includes one or both of controlling the first content or passively viewing the first content. (Fig. 6. [0043-0045]: user U1 is watching a movie and also holding the remote control.)
Claims 11, 13 and 15-20 are the method claims corresponding to system claims 1, 3 and 5-10 and are similarly rejected as claims 1, 3, and 5-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basso as applied to claims 1 and 11 discussed above, and further in view of Leppanen.
Regarding claim 2, which depends on claim 1, Basso does not disclose explicitly wherein the first content includes a video game, and wherein the first content as presented on the first content device in the first physical location depicts a first virtual location in the video game, and the first content as presented on the content device in the second physical location depicts a second virtual location in the video game. 
But Leppanen teaches, in the same field of endeavor of rendering content on a content device, wherein the first content includes a video game (Leppanen: “content could include interactive content such as a video game” [0067-0069]), and wherein the first content as presented on the first content device in the first physical location depicts a first virtual location in the video game (Leppanen: the first content as shown in Fig. 9 presented on the apparatus 30 (Fig. 5) in the first physical location (i.e., at or near where the user 18 stands in real world) depicts a first virtual location in the video game (i.e., in the virtual space 20, 90, with virtual objects 21a-21e, see Fig. 9). The apparatus 30 can be a television, see [0100]), and the first content as presented on the content device in the second physical location depicts a second virtual location in the video game. (Leppanen: Fig. 10 shows a similar content (i.e., the first content) as in Fig. 9 but presented on the apparatus 30 at a different physical location of the user 18 in Fig. 10 and the apparatus shows the user 18 a second virtual location in the video game (i.e., in the virtual space 20, 90, with virtual objects 21a-21e, see Fig. 10). The apparatus 30 again can be a television, see [0100]). Although Leppanen does not show explicitly two separate content devices in two different physical locations, Basso’s disclosure already has two separate content devices in different physical locations (606, 606a and 606b in the first room and 616, 616a and 616b in the second room of Fig. 6 of Basso). Incorporating Leppanen’s technique of changing user’s virtual location in the video game as user’s physical location changes (Figs. 9-10) into Basso’s system of having the content continuously following the user (see [0023-0024] and Fig. 6 of Basso) would not change the functioning of Basso’s system or Leppanen’s technique. One of ordinary skill in the art would be motivated to make such a modification to broaden the application of Basso’s system into application of game playing.
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso’s disclosure with Leppanen’s teachings by combining the system of having the content continuously following the user (from Basso) with the technique of changing user’s virtual location in the video game as user’s physical location changes (from Leppanen) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system of having the content continuously following the user would still work in the way according to Basso and the technique of changing user’s virtual location in the video game as user’s physical location changes would continue to function as taught by Leppanen. In fact, with the inclusion of Leppanen's technique of changing user’s virtual location in the video game as user’s physical location changes, the system of having the content continuously following the user would be much better and more useful due to its resulting richer content, including “interactive content such as a video game or non-interactive content such as motion video”. (Leppanen: [0067-0069]) 
Therefore, it would have been obvious to combine Basso with Leppanen to obtain the invention as specified in claim 2. 
Claim 12 is the method claim corresponding to system claim 2 and is similarly rejected as claim 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basso as applied to claims 1 and 11 discussed above, and further in view of Sands.
Regarding claim 4, Basso discloses the system of claim 1, wherein determining whether the user's physical presence changes is performed Basso: [0042]) 
Basso does not disclose explicitly but Sands teaches, in the same field of endeavor of rendering content on a content device based on a user’s presence, wherein determining whether the user's physical presence changes is performed periodically. (Sands: 230 of Fig. 2 and [0074])
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso’s disclosure with Sands’s teachings by combining the system of having the content continuously following the user (from Basso) with the technique of periodically checking user presence (from Sands) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system of having the content continuously following the user would still work in the way according to Basso and the technique of periodically checking user presence would continue to function as taught by Sands. In fact, with the inclusion of Sands's technique of periodically checking user presence would provide a practical and/or alternative implementation of Basso’s system. 
Therefore, it would have been obvious to combine Basso with Sands to obtain the invention as specified in claim 4. 
Claim 14 is the method claim corresponding to system claim 4 and is similarly rejected as claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,087,489.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘489 patent.
Claims of instant application
Claims of US 11087489 B2
1. A system configured to present content seamlessly across multiple distinct physical locations, the system comprising: 

one or more physical processors configured by machine-readable instructions to: 
effectuate presentation of content on different content devices that are physically present in different physical locations based on presence of one or more users in individual ones of the different physical locations, such that the content is presented on an individual content device that corresponds to a user's physical presence in an individual physical location, and presented on other ones of the different content devices as the user's physical presence changes to other ones of the different physical locations so that the user can interact with the content on the different content devices while moving through the different physical locations, such that: 













in response to determining a first user is in a second physical location following a first physical location, effectuate operation of a content device physically present in the second physical location, wherein the operation of the content device includes effectuating presentation of first content that was previously interacted with by the first user on a first content device in the first physical location.
1. A system configured to facilitate interaction by one or more participants with content presented across multiple distinct physical locations, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
obtain image information derived from output signals generated by individual capture devices included in a set of capture devices, individual capture devices being physically located at, and associated with, individual distinct physical locations included in a set of distinct physical locations, the image information defining images depicting the individual distinct physical locations; detect, based on the image information, presence of a first user within the individual distinct physical locations; determine that the first user is interacting with a first content presented on a first content device physically present in a first distinct physical location in the set of distinct physical locations, the first content device being included in a set of content devices, individual content devices in the set of content devices being physically located at, and associated with, the individual distinct physical locations; 
determine, based on the image information and associations of the individual capture devices with the individual distinct physical locations, that the first user is present in a second distinct physical location; and 
in response to determining the first user is in the second distinct physical location, effectuate operation of a second content device physically present in the second distinct physical location, wherein the operation of the second content device includes effectuating presentation of the first content that was previously interacted with by the first user on the first content device.
2. The system of claim 1, wherein the first content includes a video game, and wherein the first content as presented on the first content device in the first physical location depicts a first virtual location in the video game, and the first content as presented on the content device in the second physical location depicts a second virtual location in the video game.
2. The system of claim 1, wherein the first content includes a video game, and wherein the first content as presented on the first content device in the first distinct physical location depicts a first virtual location in the video game, and the first content as presented on the second content device in the second distinct physical location depicts a second virtual location in the video game.
3. The system of claim 1, wherein effectuating operation of the content device in the second physical location includes obtaining information conveyed by output signals generated by the content device in the second physical location.
3. The system of claim 1, wherein effectuating operation of the second content device includes obtaining information conveyed by output signals generated by the second content device.
4. The system of claim 1, wherein determining whether the user's physical presence changes is performed periodically.	
4. The system of claim 1, wherein detecting presence of the first user within the individual distinct physical locations is performed periodically.
5. The system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: determine a trajectory of the first user; and predict a subsequent physical location in which the first user may be located after the second physical location.  
5. The system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: determine, based on the image information, a trajectory of the first user; and predict a subsequent distinct physical location in which the first user may be located after the second distinct physical location.
6. The system of claim 5, wherein the one or more physical processors are further configured by the machine-readable instructions to: queue the first content to be presented on a subsequent content device physically present in the subsequent physical location; and/or effectuate presentation of the first content on the subsequent content device prior to the first user being in the subsequent physical location.
6. The system of claim 5, wherein the one or more physical processors are further configured by the machine-readable instructions to: queue content to be presented on a subsequent content device physically present in the subsequent distinct physical location in which the first user may be located; and/or effectuate presentation of content on the subsequent content device prior to detecting presence of the first user in the subsequent distinct physical location.
7. The system of claim 1, wherein the content device includes a capture device.
7. The system of claim 1, wherein an individual content device includes an individual capture device.
8. The system of claim 1, wherein the different physical locations comprise different rooms of a building.
8. The system of claim 1, wherein the individual distinct physical locations comprise individual rooms of a building.
9. The system of claim 1, wherein the content device includes one or more of a camera, a television, or a gaming console.
9. The system of claim 1, wherein the second content device includes one or more of a camera, a television, or a gaming console.
10. The system of claim 1, wherein the first user interacting with the first content includes one or both of controlling the first content or passively viewing the first content.
10. The system of claim 1, wherein the first user interacting with the first content includes one or both of controlling the first content or passively viewing the first content.


Method claims 11-20 of the instant application are similarly anticipated by the method claims 11-20 of the ‘489 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai et al. (US 20100053164 A1): Two or more display components are used to provide spatially correlated displays of 3D content. Three-dimensional content is rendered on multiple displays where the 3D content refers to the same virtual 3D coordinates, in which the relative position of the displays to each other determines the 3D virtual camera position for each display. Although not required, one of the displays may be mobile, such as a cell phone, and the other stationary or nomadic, such as a laptop. Each display shows a view based on a virtual camera into 3D content, such as an online virtual world. By continuously sensing and updating the relative physical distances and orientations of each device to one another, the devices show the user a view into the 3D content that is spatially correlated. Each device has a virtual camera that uses a common pool of 3D geometrical data and renders this data to display images. (abstract)

    PNG
    media_image1.png
    363
    772
    media_image1.png
    Greyscale

Mayles et al. (US 8597142 B2): A method is disclosed for displaying a practice swing ball flight to a user in a virtual golf game. The practice swing ball flight illustrates to the user a ball flight resulting from a practice swing, had the practice swing instead been an actual swing intended to strike a virtual golf ball. (abstract)

    PNG
    media_image2.png
    446
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    660
    media_image3.png
    Greyscale


Look et al. (US 20130016102 A1): [0019] In various embodiments, the relative position of a user with respect to a device can be determined using at least one image capture element of an electronic device. This position is referred to herein as the viewpoint of the user. For example, the feed from a video camera can be analyzed to locate a relative position of a user in the video feed, which can be analyzed to determine the relative viewpoint of the user. In other embodiments, one or more digital still cameras can periodically capture images to be analyzed for user position, as distance can often be determined in addition to direction when analyzing multiple sources of information from different locations. In still other embodiments, infrared (IR) imaging can be used to detect features of a user, such as the user's head or eyes, for use in determining and/or tracking the location of the user.
Song (US 20120146906 A1): [0064] Furthermore, the moving direction information of the persons is determined from a change in the position through periodical image processing. Moving speed information of a person is determined like the moving direction information. In case of the information about the number of persons, schematic information about the number of persons is determined by classifying the number of persons by the step (e.g., two-step classification of singular number or plural number) rather than the accurate number of persons. Finally, the large and small information is for differentiating a promotion behavior by classifying adults or children. The large and small information is determined by extracting key information corresponding to a person's height by comparing the person's height with a background image with consideration taken of a change in the size of an image according to distance information.
Miyaki (US 20190282892 A1): [0009] In some implementations, a method is provided, including the following operations: recording gameplay metadata generated from execution of a first session of a video game, the execution of the first session being driven by interactive gameplay of the video game by a first user using a first head-mounted display (HMD), wherein the execution of the first session renders a first view of a virtual environment of the video game for presentation through the first HMD, the first view being from a first location in the virtual environment determined by the interactive gameplay, the first view further being based on tracked movement of the first HMD; after completion of the first session, transmitting the gameplay metadata to a client device; tracking movement of a second HMD by the client device; executing, by the client device, a second session of the video game using the gameplay metadata to recreate gameplay events from the first session in the second session, wherein the execution of the second session renders a second view of the virtual environment for presentation through a second HMD, the second view being from a second location in the virtual environment that is determined based on the first location in the virtual environment, the second view further being based on the tracked movement of the second HMD.
Isoyama et al. (US 20050122233 A1): [0002] The present invention relates generally to telemetering systems, and more specifically to a wireless telemetering system in which observation data are wirelessly collected at a central location from remote wireless sensor at periodic intervals for power saving purposes.
Yamazaki et al. (US 20190384989 A1): According to an embodiment, an image processing apparatus includes an interface, a memory, and a processor. The interface acquires a photographed image from a camera that photographs a photographing region including a disposition position where an article is disposed. The memory stores, as a preservation image, a photographed image photographed by the camera in a state in which the photographing region does not include a person. The processor estimates fluctuation of the article based on article recognition processing for an image of a differential region between a photographed image photographed by the camera after the person detected in the photographing region is no longer detected in the photographing region and the preservation image stored by the memory. (abstract)

    PNG
    media_image4.png
    329
    512
    media_image4.png
    Greyscale

Liu et al. (US 20100049397 A1): [0072] Real-time fuel consumption rates determined or otherwise acquired by the position-determining device 106 may be used for real-time feedback to the user and/or stored within the memory 130 for use and analysis. Calculated fuel consumption rates may be used to supplement, correct, or modify the vehicle profile 134 and/or driver profile 138 to increase the accuracy of future route suggestions provided by the position-determining device 106. For example, if the vehicle profile 134 indicates that the vehicle 118 should obtain 35 miles per gallon (MPG) over a certain road type, and the real-time fuel consumption rates indicate that the vehicle has obtained only 30 MPG for the certain road type, data stored in the memory 130 may be corrected to reflect this discrepancy. Further, in embodiments that do not employ the profiles 134, 138, real-time fuel consumption rates may be used to build a model for the position-determining device 106--such as a database that correlates speed to MPG--that may be used to identify an optimum speed for the vehicle 118 and to select the "best" route from a fuel efficiency standpoint based at least in part on expected travel speed along the route. The database may be continuously and/or periodically updated by the position-determining device 106 to reflect changes in the user's vehicle, location, driving habits, and the like.
Tieger et al. (US 20200197807 A1): [0082] Before describing the fifth parameter, it should first be appreciated that, during the above described transitions from one virtual camera position to another virtual camera position, the virtual camera remains on, thereby continuously displaying the surrounding visual and auditory elements of the video game as it moves from the first virtual camera position, angle, tilt, field of view or focus to the second virtual camera position, angle, tilt, field of view or focus.
Li et al. (US 20180285653 A1): [0049] In some implementations, the native application of the user device 130 identifies a geographic location associated with the user device 130 and communicates information identifying the geographic location. For example, the user device 130 having the native application may determine a geographic location of the user device 130 using GPS capabilities, and may communicate data identifying the geographic location to the application server 140. In some instances, the native application may check the location of the user device 130 periodically and may detect when a user is presently located inside or outside a property. In other instances, the presence of the user device 130 within the property 101 can be identified using various other types of techniques. For example, the system may use one or more of video detection, wireless protocol sensing, or sensor event detection to determine that the user device 130 is located within the property 101 (e.g., when GPS signal may be unreliable for location detection). In other examples, the location of the user device 130 can be inferred based on identifying the last known location of the user device 130 within the three-dimensional spatial model of the property 101.
Buibas et al. (US 20200202288 A1): A system that integrates camera images and quantity sensors to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store. The items and actions performed may then be attributed to a shopper near the area. Shelves may be divided into storage zones, such as bins or lanes, and a quantity sensor may measure the item quantity in each zone. Quantity changes indicate that a shopper has taken or placed items in the zone. Distance sensors, such as LIDAR, may be used for shelves that push items towards the front. Strain gauges may be used for bins or hanging rods. Quantity changes may trigger analysis of camera images of the shelf to identify the items taken or replaced. Images from multiple cameras that view a shelf may be projected to a vertical plane at the front of the shelf to simplify analysis. (abstract)

    PNG
    media_image5.png
    407
    703
    media_image5.png
    Greyscale

Ensing (US 10484818 B1): FIG. 9 illustrates a flow diagram of a process performed by the central control device or module (e.g. 104, FIG. 1) to obtain and store location information for registered users; and/or obtain and store crowd information for exhibits and/or locations, based upon captured images from various locations throughout a venue. A process 900 may be performed for all of the images received. Thus, the process 900 may be performed once to determine the current locations of registered users, or, alternatively, the process 900 may be periodically performed on images from all of the locations to constantly update the location information for the registered users.

    PNG
    media_image6.png
    530
    430
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669